
	

113 S2506 IS: CREATE Graduates Act
U.S. Senate
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2506
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2014
			Mrs. Hagan (for herself and Mr. Harkin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To award grants to States to support efforts at institutions of higher education to increase degree
			 attainment, and for other purposes.
	
	1.Short titleThis Act may be cited as the Correctly Recognizing Educational Achievements To Empower Graduates Act or the CREATE Graduates Act.
		
			2.
			Create graduates
			Title VII of the Higher Education Act of 1965 (20 U.S.C. 1133 et seq.) is amended by inserting
			 after part B the following:
			
				
					C
					Create graduates
					
						751.
						Purpose
						The purpose of	this part is to award grants to States to support efforts at institutions of higher
			 education  or within
			 systems of higher
			 education to increase postsecondary degree attainment by—
						
							(1)
							locating, and conferring degrees to, students who have accumulated sufficient applicable
			 postsecondary credits and maintained a sufficient grade point average to
			 earn an associate's degree but did not receive one;
						
							(2)
							providing outreach to those students who are within 12 credits of earning an associate’s degree;
			 and
						(3)establishing partnerships between 2-year and 4-year institutions of higher education in
			 States, in order to strengthen the transition pathways    into 4-year
			 institutions of higher education for transfer students.
						752.
						Grants to increase degree attainment
						
							(a)
							Definition of institution of higher education
							In this section, the term institution of higher education has the meaning given the term in section 101(a).
						
							(b)
							Program authorized
							
								(1)
								In general
								From amounts appropriated under subsection (j), the Secretary shall award grants, on a competitive
			 basis,  to States to enable the States to carry out the activities
			 described in subsections (e) and (f) in order to support efforts at
			 institutions of higher education to increase degree
			 attainment.
							
								(2)
								Partnerships allowed
								A State may apply for a grant under this section in partnership with a nonprofit organization. In
			 any such partnership, the State higher education agency or other State
			 agency described in subsection (c)(1) shall serve as the fiscal agent for
			 purposes of the grant.
							
							(c)
							Submission and contents of application
							
								(1)
								In general
								The State, acting through the State higher education agency   or other State agency determined
			 appropriate by the Governor or chief executive officer of the
			 State, shall submit an application to the Secretary at such time, in such
			 manner, and containing such information as the Secretary may require.
							
								(2)
								Contents
								An application submitted under paragraph (1) shall include the following:
								
									(A)
									A description of the State’s capacity to administer the grant under this section and report
			 annually to the Secretary on the progress of the activities and services
			 described in subsection (e).
								
									(B)
									A description of how the State will meet the purposes of the grant program under this part through
			 outreach and memoranda of understanding with institutions of higher
			 education,  including the State's plan for using grant funds to meet the
			 requirements of subsections (e) and (g) and,  if the State elects to use
			 grant funds under such subsection to create strong articulation
			 agreements, subsection (f)(2).
								
									(C)
									A description of how the State will coordinate with appropriate stakeholders, including
			 institutions of higher education, data-sharing agencies within the State,
			 and other States.
								
									(D)
									A description of—
									
										(i)
										the structure that the State has in place to administer the activities and services described in
			 subsection (e), including—(I)the capacity of the State's longitudinal data
			 system to—(aa)be clean of record duplication and ensure alignment of State and institutional credit completion
			 records;(bb)include transfer flags and course and credit data to allow the State to run initial degree audits
			 for
			 institutions;(cc)include all postsecondary educational institutions in the State, including public, private
			 nonprofit, and
			 private for-profit institutions; and(dd)have in place mechanisms to share data across institutions, systems, and States;(II)the capacity of the agency governing the State's longitudinal system to respond to data requests
			 accurately and in a
			 timely manner; and(III)the State's plan to protect student privacy with respect to data in the State longitudinal data
			 system and comply with section 444 of the General Education Provisions Act
			 (commonly referred to as the Family Educational Rights and Privacy
			 Act of 1974); or
										(ii)
										the State's plan to develop such administrative capacity as part of the activities carried out
			 under the  grant.
									
							(d)
							Award basis and priority
							The Secretary shall award grants under this section to States based on the quality of the
			 applications submitted under subsection (c). In awarding grants under this
			 section, the Secretary shall give priority to applications from States—
							
								(1)
								that do not have, as of the time of the application,  statewide policies or statewide initiatives
			 in place to retroactively award associate's degrees to students; or
							
								(2)
								that have a commitment to initiatives regarding  the retroactive awarding of associate's degrees
			 that will continue after the period of the grant.
							
							(e)
							Mandatory use of funds
							
								(1)
								Subgrants
								A State that receives a grant under this section shall use not less than 80 percent of the grant
			 funds provided to award subgrants,  on a competitive basis,  to
			 institutions of higher education  or systems of higher education. Each
			 institution of higher education or system of higher education receiving a
			 subgrant shall carry out all
			 of
			 the following activities and services, pursuant to the conditions under
			 subsection (g):
									(A)
									Identify the group of current and former  students at the institution of higher education, or at
			 the institutions of higher education  within the system of higher
			 education, as the case may be, that, based on the data held by the
			 institution or system, meet both of the following
			 requirements:
									
										(i)
										Each individual has earned not less than 60 postsecondary credit hours (or the minimum required by
			 the State to earn an associate’s degree) at the
			 institution.
									
										(ii)
										Each individual has not had any postsecondary degree, of any kind, issued to the student by an
			 institution of higher education.
									
									(B)
									Identify a subset of those current and former students described in subparagraph (A) who have not
			 already earned an associate’s
			 or bachelor’s degree elsewhere.
									(C)
									Perform a degree audit on each student remaining in the subset described in subparagraph (B), and
			 identify each such student as one of the following:
									
										(i)
										Eligible to obtain an associate’s degree.
									
										(ii)
										Eligible to obtain an associate's degree upon the completion of  12 or fewer postsecondary credit
			 hours (or the equivalent).
									
										(iii)
										Not eligible under either clause (i) or (ii).
									
									(D)
									Provide outreach to each student identified in subparagraph (C)(i), and award the earned
			 associate's degree to such student, unless such student declines through a
			 written or oral declaration.
								
									(E)
									Provide outreach to each student identified in subparagraph (C)(ii) that includes  information
			 regarding next steps toward degree attainment, including financial aid
			 options.(2)Application processAn institution of higher education or system of higher education  desiring a subgrant under this
			 subsection shall submit an
			 application to the State at such time, in such manner, and containing such
			 information as the State may require. Such application shall include a
			 written commitment from the institution or system  that, if the
			 institution or system receives a grant, the institution or system will
			 carry out all of the
			 activities described in paragraph (1).(3)PriorityEach State awarding subgrants under this part shall give priority to
			 applications from institutions of higher education or systems of higher
			 education that—(A)have up-to-date degree audit software or systems;(B)use an opt-out, rather than an opt-in, policy to award associate’s degrees, if such policy is
			 permissible under applicable accreditation or State standards;(C)waive nonacademic barriers to graduation, such as swimming tests, library fines, graduation fees,
			 or parking tickets;(D)waive or amend residency and recency requirements to prevent earned credits from expiring, if such
			 action is permissible under accreditation or State standards;(E)provide students with tuition waivers or prior learning assessments for those who need to earn
			 remaining credits; and(F)agree that, after the conclusion of the activities described in paragraph (1) and continuing after
			 the end of the grant period, the institution or
			 system will—(i)conduct degree audits for all enrolled students once the students earn 45 credits; and(ii)provide information about graduation deadlines to remind students of relevant requirements at least
			 4 months before the students graduate	and again 1 month before
			 graduation.
							(f)
							Permissive use of funds
							A State receiving a grant under this section may use—(1)not more than 15 percent of the total amount
			 received under this section for administrative purposes relating to the
			 grant under this section, including technology needed to carry out the
			 purposes of this part; and
							(2)not more than 5 percent of the total amount received under this section to create articulation
			 agreements between 2-year and 4-year institutions of higher
			 education, in order to enhance collaboration and strengthen the transition
			 pathways between such institutions for transfer students.
							(g)
							Special conditions and prohibitions
							
								(1)
								Availability to students
								A State,  institution of higher education, or system of higher education  receiving a grant or
			 subgrant, as the case may be, under this
			 section shall not charge any student an additional fee or charge to
			 participate in the activities or services
			 supported under this section.(2)Prohibited usesA State,  institution of higher education, or system of higher education receiving a grant or
			 subgrant, as the case may be, under this
			 section shall not use any grant  or subgrant funds for tuition, fees, room
			 and board, or any other purpose outside the goals of the grant.(3)FERPA requirementsEach State, institution of higher education,  or system of higher education receiving a grant or
			 subgrant, respectively, under
			 this section that enters into a contract or other agreement with any
			 outside entity to assist in carrying out the activities or services under
			 such grant or subgrant, shall ensure that the outside entity  complies
			 with all requirements of section 444 of  the General Education Provisions
			 Act (commonly referred to as the Family Educational Rights and Privacy Act of 1974) that would apply to the State, institution, or system.(4)CoordinationA State receiving a grant under this section shall ensure the coordination of the activities and
			 services carried out under this section with any  other activities carried
			 out in the State that are similar to the goals of this program, and with
			 any other entities that support the existing activities in the State, with
			 the goal of minimizing duplication.
							(h)
							Report
							(1)In generalA State receiving a grant under this section shall prepare and submit an annual report to the
			 Secretary on the activities and services carried out under this section,
			 and on the implementation of such activities and services.  The report
			 shall include, for each institution of higher education or system of
			 higher education  receiving a
			 subgrant, the following information:
								
									(A)
									The number of students who were first identified in the group described in subsection (e)(1)(A).
								
									(B)
									The number of students who were removed from such group because the students had received a degree
			 elsewhere, in accordance with subsection (e)(1)(B).
								
									(C)
									The number of degree audits performed under subsection (e)(1)(C).
								
									(D)
									The number of students identified under subsection (e)(1)(C)(i) as eligible to obtain an
			 associate's degree.
								
									(E)
									The number of students identified under subsection (e)(1)(C)(ii) as eligible to obtain an
			 associate's degree upon the completion of  12 or fewer credits, in the
			 aggregate and disaggregated by race, ethnicity, gender, and status as an
			 individual with a disability.
								
									(F)
									The number of students identified under subsection (e)(1)(C)(iii) as ineligible to obtain an
			 associate's degree and ineligible to obtain such a degree upon the
			 completion of	12 or fewer credits.
								
									(G)
									The number of students awarded an associate’s degree under subsection (e)(1)(D).
								
									(H)
									The number of students identified in subsection (e)(1)(C)(ii) who are returning to an institution
			 of higher education after receiving outreach described in subsection
			 (e)(1)(E).
								
									(I)
									The average amount of credit hours previously earned by students described in subsection
			 (e)(1)(C)(i) when
			 the associate’s degrees are awarded.
								
									(J)
									The number of students who received outreach described in subsection (e)(1)(D) and who decline to
			 receive the associate's degree.(K)The number of students who could not be located or reached as part of the process.
									(L)
									The reasons why students identified in subsection (e)(1)(C)(ii)  did not return to an institution
			 of higher education to receive a degree.(M)Details of any policy changes implemented as a result of implementing this program and conducting
			 the required degree audits.(2)DisaggregationThe report shall include the information described in subparagraphs (A) through (L) of paragraph
			 (1)  in the aggregate and disaggregated by
			 age, gender, race or ethnicity, status as an individual with a disability,
			 and socioeconomic status (including status as a Federal Pell grant
			 recipient).
							(i)
							Enforcement provisions(1)
								Recovery or withholdingThe Secretary may, after notice and an opportunity for a hearing in accordance with  chapter 5 of
			 title 5, United States Code—(A)withhold funds provided under a grant or subgrant under this section if a State or institution of
			 higher education is failing to comply substantially with the requirements
			 of this section; or(B)take actions to recover funds provided under a grant or subgrant under this section, if the State
			 or institution made an unallowable expense, or otherwise failed to
			 discharge its responsibility to properly account for funds.(2)Use of recovered or unused fundsAny funds recovered or withheld under paragraph (1) shall—(A)be credited to the appropriations account from which amounts are available to make grants or enter
			 cooperative agreements under this section; and(B)remain available until expended for any purpose of that account authorized by law that relates to
			 the program under this section.
							(j)
							Authorization of appropriations
							There are authorized to be appropriated to carry out this section such sums as may be necessary for
			 fiscal year 2015 and each of the 2 subsequent fiscal years.
						.
		
